ALLOWANCE
	This action is in response to Applicant’s submission dated February 12, 2021; in which Applicant amended claims 39, 42-43, 45, and 49, and added new claim 50.  Claims 11, 18, 20, 22-25, 27, 29-30, 34-36, 39, 42-43, 45, and 48-50 are allowed.


Information Disclosure Statement
	The references contained in the IDS dated February 12, 2021 are made of record.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.


/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 		 
Tel. No.: (571) 272-9932